Citation Nr: 1040540	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran testified before a VA Decision Review Officer (DRO) 
at a December 2009 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the June 2008 rating decision currently on appeal, the Veteran 
was awarded service connection for PTSD with an initial 
evaluation of 30 percent.  In assigning the current 30 percent 
evaluation, the RO relied on the Veteran's service records, VA 
outpatient records dated October 1997 and an April 2008 VA 
examination report.  However, in his February 2008 claim for 
benefits, the Veteran indicated he has been receiving treatment 
at the Concord Veterans Center and requested these records be 
obtained.  Further, a December 2008 statement from the Veteran's 
therapist notes the Veteran is in receipt of regular treatment at 
the Vet Center for his PTSD.  Finally, the Veteran indicated at 
his December 2009 DRO hearing that he receives treatment for his 
PTSD approximately once per week.  See DRO hearing transcript at 
7.  However, upon review of the record, the Board observes the 
Veteran's treatment records from the Vet Center have not been 
obtained and incorporated into the claims file.

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board 
has identified possible outstanding VA records pertinent to the 
Veteran's current claim on appeal, VA must undertake efforts to 
acquire such documents as these records may be material to his 
claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

As a final note, the Board observes the Veteran was last provided 
a VA examination in December 2008.  In order to ensure the Board 
has a clear understanding of the current severity of the 
Veteran's PTSD, on remand, the Veteran should be provided a new 
VA examination to assess the Veteran's PTSD.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service- 
connected PTSD. Specifically, records 
related to the Veteran's treatment at the 
Concord Veterans Center and records 
relating to treatment referenced during 
the December 2009 hearing must be 
associated with the claims file. Efforts 
to obtain these records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile. The non-existence or 
unavailability of such records must be 
verified and this should be documented for 
the record. 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).

2.	Schedule the Veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  The examiner 
should identify the nature, frequency, and 
severity of all current manifestations of 
PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities, including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


